t c memo united_states tax_court roger and sharon wortmann et al petitioners v commissioner of internal revenue respondent docket nos filed date gerald p laughlin kent o littlejohn and francis j reida for petitioners david w sorensen for respondent memorandum findings_of_fact and opinion kroupa judge respondent determined deficiencies in petitioners’ federal income taxes for and in the following amounts 1this case is consolidated for briefing opinion and trial with michael j and leslie a cain docket no steven l and nancy e archbold docket no and william j and janice l hesse docket no petitioners deficiency deficiency wortmann cain archbold hesse dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number we are asked to decide the fair_market_value of land near oakdale nebraska improved with a chapel monastery and dormitory the retreat center for purposes of determining the amount of the allowable charitable_contribution_deduction under sec_170 petitioners determined that the retreat center had a value of dollar_figure at the time of contribution and deducted charitable_contributions accordingly respondent determined that the retreat center had a value of dollar_figure at the time of contribution we hold that the fair_market_value of the retreat center at the time of contribution was dollar_figure 2all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated 3of the dollar_figure total charitable_contribution deductions petitioners claimed on their respective tax returns respondent does not dispute dollar_figure representing the value of the personal_property within the buildings of the retreat center the parties stipulated that dollar_figure was at issue which is also the value of the retreat center property determined by petitioner’s expert we assume this to be an approximation of the dollar_figure result of subtracting the agreed valuation of the personal_property from the total charitable_contribution deductions petitioners’ deductions of dollar_figure attributable to the personal_property within the buildings are therefore not at issue we focus solely on the real_estate value of the retreat center findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated by this reference petitioners roger and sharon wortmann resided in hartington nebraska at the time they filed their petition petitioners michael j and leslie a cain resided in bloomfield nebraska at the time they filed their petition petitioners steven l and nancy e archbold resided in bloomfield nebraska at the time they filed their petition petitioners william j and janice l hesse resided in yankton south dakota at the time they filed their petition the monastery in the late 1970s father clifford stevens a catholic priest was serving as the pastor for a church in neligh nebraska father stevens had dreamed of building a monastery and looked in many places for the right piece of land on which to build the monastery in the early 1980s father stevens found a 240-acre parcel of land about miles from neligh nebraska near oakdale nebraska that he considered perfect for the monastery father stevens received permission from the archbishop of omaha archbishop to build a monastery on the land and arranged for incorporating a nonprofit organization called the monks of tintern inc monks nonprofit to obtain the land the monks nonprofit obtained the land and constructed a barn-shaped monastery and a chapel while father stevens was in residence at the monastery the monks nonprofit was able to pay its bills the monks nonprofit borrowed money from a bank to build the monastery building and obtained a bequest to cover much of the construction debt the monks nonprofit also accepted donations but did not solicit them to avoid burdening the catholic church the catholic church required that the monastery show its financial stability before accepting monks in residence although the monks nonprofit was able to pay its bills the monks nonprofit was unable to show sufficient ability to operate financially independently to meet the standard required by the catholic church as a result the monastery never had any monks in residence although a few people came to inquire about it in father stevens experienced some health problems and departed nebraska for nova scotia anticipating that he would die he left the monastery in the hands of the monks nonprofit the archbishop became the president of the monks nonprofit which meant that the catholic church had both legal and ecclesiastical responsibility for the monastery the archdiocese invited the patrists a religious group from singapore to move onto the property and the patrists accepted the patrists constructed a third building on the land a two-story dormitory the patrists experienced conflicts within their group and the archdiocese forced the patrists to vacate the premises in about faced with the possibility that no religious_order was willing and able to occupy the premises the archdiocese considered selling the property to the oak creek ranch which was a for-profit enterprise located next to the subject property father stevens still in nova scotia heard about this possibility and was horrified that the land might be used for a nonreligious purpose father stevens considered it sacrilege to have the land sold for nonreligious purposes after people had made numerous donations and contributed so much personal effort to the monastery father stevens wrote to the archbishop and obtained permission to return to nebraska in to take care of the monastery although he had expected to die his health had apparently improved to the extent he was able to return to nebraska resume the presidency of the monks nonprofit and assume the duties related to the monastery on his return father stevens found the monastery in financial disarray the monks nonprofit had continued to receive some donations but it began experiencing difficulty in keeping current on its outstanding debt although the monks nonprofit was continuing to pay the debts in the ordinary course it was becoming increasingly difficult to keep current with the payments owed father stevens realized that all of the monastery’s assets had to be liquidated to pay the liabilities father stevens agreed with the archdiocese in the summer of that the property would be sold to pay the debts of the monks nonprofit in date father stevens sold acres of the land to an unrelated third party for dollar_figure this left only the acres around the monastic structures for the monks nonprofit to sell these acres and the three structures on the acres shall be referred to collectively as the subject property father stevens also arranged an auction of personal_property inside the buildings such as the toilet fixtures to raise money to pay the debts of the monks nonprofit father stevens began communicating to people in the community that the subject property was for sale to buyers who would use it for religious purposes and inquired of a local convent whether the convent might be interested in purchasing the subject property father stevens also informed the attorney for the monks nonprofit that the subject property had to be sold father stevens stated that the subject property should be sold at a price that would permit all the debts to be paid plus provide a little seed money for future endeavors to preserve the property’s religious purpose father stevens insisted on a contractual right giving the monks nonprofit the first opportunity to repurchase the land if the purchaser wanted to resell it father stevens testified that he did not want the monks nonprofit to sell the property to a buyer that would use it for nonreligious purposes he further testified that he would have caused the monks nonprofit to find another way for the monks nonprofit to pay its bills rather than sell the property father stevens also testified he would have had the monks nonprofit give the property away to a group that would use it for religious purposes if that were the only way to ensure the property would retain its religious purpose sale of the monastery father stevens met steven archbold mr archbold one petitioner when mr archbold attended a retreat at the property in date at the time mr archbold was studying to be an ordained deacon in the catholic church father stevens showed the retreat attendees around the property and told them that the subject property was for sale father stevens told mr archbold that the subject property would be sold for an amount to cover debts of the monks nonprofit that approximated dollar_figure mr archbold thought the geographical isolation of the retreat center property would be perfect for the religious education of junior high and high school students to whom he taught confirmation classes and other religious classes mr archbold thought the secluded location could help his students focus on spiritual growth mr archbold decided to talk to other members of his church community to see whether they concurred with his idea the other petitioners michael cain roger wortmann and william hesse informed mr archbold that they and their wives would be interested in purchasing the subject property with him the four husbands and wives formed tintern retreat center llc trc and each family became a 25-percent member of try on date try purchased for dollar_figure the subject property and any 4mr archbold was ordained as a deacon in remaining personal_property inside the buildings that had not been sold at auction try granted the monks nonprofit a right_of_first_refusal on the subject property as father stevens wished which gave the monks nonprofit the right to repurchase the property if try were ever to offer the subject property for sale after try acquired the subject property petitioners located a separate rural group of deacons to operate the subject property this group of deacons incorporated their operation under the name tinter retreat resource center inc trrc trrc applied for and received a determination from respondent that it operated as a sec_501 organization try leased the subject property to trrc for dollar_figure and trrc operated it for approximately months during this time trrc painted the buildings replaced carpeting maintained the outside of the structures created separate sleeping areas for men and women completed the bathrooms and added various sports fields these improvements were essentially for general maintenance and upkeep neither try nor petitioners individually expended any time or money to make any structural improvements or additions to the subject property on date try donated the subject property to trrc try claimed a charitable_contribution of dollar_figure for the subject property in connection with donating the subject property to trrc mr archbold suggested to a trrc board member 5trc also claimed a charitable_contribution of dollar_figure for the personal_property inside the subject property buildings which is not at issue here that an appraisal of the subject property be obtained trrc retained keith white mr white of white realty appraisal to perform an appraisal of the property that was attached to trc’s information tax_return form_1065 u s partnership return for deductions at issue try claimed a charitable_contribution of dollar_figure with respect to the subject property although try purchased the subject property for dollar_figure just months before the date of donation try included each petitioner husband and wife’s respective portion of this charitable_contribution on their respective schedules k-1 partner’s share of income deductions credits etc for petitioners in each docket filed joint tax returns for and claimed their proportionate share of trc’s dollar_figure charitable_contribution_deduction for up to the statutory limit of percent of adjusted_gross_income sec_170 sec_170 petitioners carried forward the remaining portion of the charitable_contribution and deducted portions on their joint tax returns for and the years at issue in this case respondent issued deficiency notices to petitioners for and on date in which respondent determined the subject property had a value of dollar_figure rather than the dollar_figure claimed by petitioners respondent accordingly partially disallowed petitioners’ deductions for the charitable_contribution that petitioners each carried forward to and petitioners timely filed petitions claiming that respondent erred in reducing the dollar_figure valuation to dollar_figure even though they through try had paid dollar_figure for the subject property6 only months before the date of donation opinion the sole issue in this case is the fair_market_value of the subject property on date the date try donated the subject property to trrc respondent asserts the subject property had a value of dollar_figure while petitioners maintain the subject property had a value of dollar_figure even though they through try purchased the subject property and personal_property months earlier for dollar_figure we begin with the burden_of_proof i burden_of_proof in general the commissioner’s determinations in the deficiency_notice are presumed correct and the taxpayer bears the burden of proving that the commissioner’s determinations are in error see rule a 290_us_111 the burden_of_proof may shift to the commissioner under certain circumstances however if the taxpayer introduces credible_evidence and establishes that he or she substantiated items maintained required records and fully cooperated with the 6we note that petitioners paid dollar_figure for the subject property plus personal_property that remained the personal_property component is not in dispute commissioner’s reasonable requests sec_7491 and b here both parties have presented evidence and introduced expert witness reports we therefore decide the case based on the preponderance of evidence without regard to the burden_of_proof see 394_f3d_1030 8th cir affg tcmemo_2003_212 366_f3d_608 8th cir affg tcmemo_2002_145 ii rules on valuation we next address the value of the subject property at the date of contribution to the charitable_organization to determine the charitable_contribution_deduction amount sec_170 generally permits a deduction for contributions made to charitable institutions subject_to restrictions not at issue here with respect to a contribution of property other than money the amount of the contribution is the fair_market_value of the property at the time of contribution sec_1_170a-1 income_tax regs fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1 170a- c income_tax regs sec_7491 is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of enactment of the internal_revenue_service restructuring and reform act of publaw_105_206 sec a 112_stat_726 while fair_market_value is a question of fact to be determined from the entire record we were presented with four valuations of the subject property see 79_tc_714 affd 731_f2d_1417 9th cir three find fair market values of the subject property that are close to one another approximating dollar_figure while one valuation which appraisal analysis and methodology we find troubling is an outlier we consider and evaluate each of these value determinations in turn we first address the purchase of the subject property by petitioners through try on date just months before try contributed it to a qualifying charitable_organization on date a prior sale of the property we note that evidence of what property sold for within a reasonable_time before the valuation_date generally is competent substantial and persuasive evidence of its fair_market_value on the valuation_date 190_f2d_766 8th cir affg 14_tc_1136 actual sales between a willing buyer and a willing seller are generally more reliable than estimates and approximations and indicate what a hypothetical buyer and seller may agree on 92_tc_312 windows of time between the valuation_date and the sale date have been found to be reasonable under some circumstances even when they are as long a sec_15 months or years see eg estate of kaplin v commissioner tcmemo_1986_167 2-year window revd on another ground 815_f2d_32 6th cir estate of shlensky v commissioner tcmemo_1977_148 15-month window as fair_market_value is a factual determination and necessarily inexact evidence of the price obtained at a recent arm’s-length sale may be extremely probative see estate of keitel v commissioner tcmemo_1990_416 citing 50_tc_236 affd per curiam 406_f2d_288 2d cir 48_tc_502 13_tc_259 the weight given to an actual sale price is greatly diminished however where a material_change in circumstances occurs between the valuation_date and the date of sale see 88_tc_1197 we find that petitioners’ purchase through try of the subject property for dollar_figure is persuasive evidence of the fair_market_value of the subject property petitioners were willing buyers and the monks nonprofit through father stevens was a willing seller petitioners’ purchase of the subject property was also within a reasonable_time approximately months before the donation to the charitable_organization further there is no evidence of a material_change in the subject property between the valuation_date and the date of purchase that would cause us to diminish the weight of this evidence in fact very few alterations only general cleaning and repair-type improvements were made to the subject property in the intervening months before petitioners contributed the subject property to a qualifying charitable_organization these alterations included painting maintaining the outside of the structures and completing the bathroom and sleeping areas neither try nor petitioners individually spent any time or money on structural improvements or additions to the subject property petitioners argue that the dollar_figure purchase_price is not persuasive because it was a forced sale we disagree although father stevens testified that he wanted the property to sell at a price to pay the debts plus a little seed money there is no evidence of any foreclosure activity or that any creditor had begun any collection action in fact although the monks nonprofit was experiencing difficulty paying bills and needed to liquidate its assets the monks nonprofit was continuing to make payments on the debt when due in the ordinary course of business further we are mindful that father stevens expressed that the subject property must retain its religious purpose in fact father stevens testified that he would have preferred that the monks nonprofit not have sold the subject property at all if there was a risk the subject property would be used for nonreligious purposes in that case father stevens testified that he would have found another way for the monks nonprofit to pay its liabilities the evidence in this case shows that father stevens through the monks nonprofit was a willing seller the monks nonprofit would sell at the right price provided that the purchaser would use the subject property for religious purposes if no purchaser came along who would use it for religious purposes father stevens was prepared to have the monks nonprofit keep the subject property it turned out however that try an unrelated party did come along and was willing to meet the monks nonprofit’s conditions and offered a price that the monks nonprofit was willing to accept the monks nonprofit was not an entity forced to sell at a depressed value because aggressive creditors were closing in it found a purchaser who was willing to accept the conditions and who offered to pay a price that the monks nonprofit was willing to accept hence we find that the date sale was between a willing buyer and seller in sum we find the sale of the subject property to be probative evidence of the value of the subject property we shall consider this evidence along with the other evidence of valuation in reaching our conclusion bearing in mind the conditions the monks nonprofit placed on the subject property on balance however we do not find these conditions significantly affected the ultimate purchase_price of the property the valuations of the antelope county assessor and respondent’s expert both of which are reasonably close to the purchase_price corroborate our finding b respondent’s expert’s appraisal respondent’s expert’s appraisal which found that the fair_market_value of the subject property at the time of contribution was dollar_figure corroborates the purchase_price as a persuasive indication of the fair_market_value of the subject property respondent engaged william c fischer mr fischer to perform an appraisal of the subject property as of the date of contribution mr fischer who has been a real_estate appraiser for years is mai8 certified and nebraska certified mr fischer completed hours of education every years to retain his mai certification during his career he has performed between big_number to big_number independent appraisals of commercial properties in different states in addition mr fischer has experience in appraising religious property which is typically considered special use property including approximately to churches as well as a mission area mr fischer also has experience in appraising special use property such as event centers and school buildings we find mr fischer’s appraisal to be thoughtful and credible and it closely corroborates the prior sale in determining the fair_market_value of the property at the time of 8mai is a designation awarded to qualifying members of the american institute of real_estate appraisers and within the appraisal community is viewed as the most highly regarded appraisal designation see estate of auker v commissioner tcmemo_1998_185 contribution mr fischer used two of the three traditional approaches to property valuation in his report determining that the income approach was not appropriate under the circumstancesdollar_figure mr fischer used the sales comparison approach to estimate the price the subject property would bring in a sale based on an analysis of comparable market transactions under this approach comparable market transactions are identified and adjusted to account for differences of market conditions size location physical features and other factors american institute of real_estate appraisers the appraisal of real_estate 12th ed mr fischer identified two sales of property comparable to the subject property for his analysis one of these comparable sales was the sale of the subject property to petitioners months before the valuation_date the other comparable sale was a sale of a 89-acre monastery in hastings nebraska in for dollar_figure mr fischer adjusted these 9we bear in mind that when trc purchased the subject property much of the personal_property inside the buildings had already been sold by the monks nonprofit to pay their debt the purchase_price paid_by trc included any remaining personal_property but respondent’s expert’s appraisal values the real_estate alone 10the income approach is most relevant to determine the value of income-producing property the income approach determines the value based upon the income stream that the property is anticipated to produce in the future american institute of real_estate appraisers the appraisal of real_estate 12th ed annual income and expenses are projected and the difference between projected income and expenses is discounted to present_value to compensate for the risk and the waiting_period before the owner receives the income id pincite- comparable sales to account for differences in construction age condition and size and derived an indicated value of dollar_figure for the subject property under the sales comparison approach mr fischer also used the cost approach to value the subject property as of the date of contribution the cost approach evaluates what it would cost to build the subject property at today’s cost american institute of real_estate appraisers the appraisal of real_estate 12th ed this cost is then adjusted to account for depreciationdollar_figure id pincite under the cost approach mr fischer used the marshall-swift valuation service to derive a value of the improvements of approximately dollar_figure and adjusted this value for physical depreciation functional obsolescence and economic obsolescence after these adjustments mr fischer concluded that the value of the improvements under the cost approach was approximately dollar_figure mr fischer relied on six different sales of vacant land under the cost approach to arrive at the land value of the subject property as if it were vacant based on these six sales mr fischer derived a land value of the subject property of approximately dollar_figure he then combined the land value as if vacant with the depreciated cost of improvements to derive a 11appraisers find the cost approach to be most useful when buildings are relatively new id pincite depreciation is a subjective determination and an evaluation of property with older more depreciated buildings therefore becomes more subjective as larger amounts are subtracted for depreciation id pincite as noted by respondent’s expert in his report appraisers find that the cost approach tends to set the upper limit of value because no property would be worth more than what it would cost to build another property of equal utility value of approximately dollar_figure for the subject property under the cost approach based on the values that he found under the sales comparison approach and the cost approach mr fischer concluded that the fair_market_value of the subject property was dollar_figure as of the date of contribution in his analysis mr fischer gave more weight to the sales comparison approach than the cost approach because he was able to rely on two comparable sales that in his opinion were indicative of value and determined as noted that the cost approach tended to set the upper limit of value thus he found that the property would generally not be worth more than dollar_figure but that dollar_figure was a more appropriate value based on the facts of this particular situation in sum we place significant weight on the valuation conclusions of mr fischer respondent’s expert respondent’s expert is experienced in the valuation of properties comparable to the subject property and we are impressed by the thoroughness of his analysis and conclusions respecting the subject property we also note that the dollar_figure value determined by respondent’s expert is quite close to the prior purchase_price of the subject property and tends to corroborate the prior purchase_price as evidence of the valuation of the subject property c petitioners’ expert’s appraisal we now address the conclusions of petitioners’ expert who determined the subject property’s value to be dollar_figure on the date of contribution we find this valuation conclusion problematic and give it considerably less weight trrc engaged mr white to perform an appraisal of the subject property as of the contribution date mr white is a certified real_estate appraiser located in neligh nebraska where he has lived his entire life he has had his appraiser’s license since and his general certified appraiser’s license since the evidence in this case does not fully establish the independence of mr white trrc not try retained mr white at the suggestion of mr archbold it was not explained at trial why the donee rather than the donor hired the appraiser and no one testified why or how mr white was the appraiser chosen lacking any evidence to answer these questions we cannot evaluate and satisfy ourselves that mr white’s valuation opinion was truly independent we are troubled by the circumstances under which mr white was retained and also by his analysis and conclusions these concerns lead us to give significantly less weight to mr white’s conclusions of value mr white used two of the three traditional approaches to value in his appraisal as with mr fischer’s appraisal for respondent mr white also did not rely upon the income approach as the subject property was not income-producing property under the sales comparison approach mr white valued the land only not the land and improvements mr white identified three sales of property to use as comparable sales all of vacant land located in or around neligh or oakdale nebraska and all purchased for special uses these special uses included a transformer site fertilizer plant and storage and commercial sales and inventory storage none of mr white’s comparable sales involved agricultural land or pasture even though approximately half of the subject property was agricultural land or pasture mr white also did not include the date sale of the subject property to petitioners through try nor the sale of the acres of the retreat center property sold for dollar_figure in mr white did not include the sale because he considered the subject property sold for less than what it was worth mr white failed to explain however why he considered the subject property sold for less than what it was worth in date we question this omission we are also concerned by mr white’s reasoning that the prior sale of the subject property should not be included as an indication of value mr white’s subjective determination that the property sold for less than it was worth is not sufficient to disregard a prior sale of the exact property to be valued that occurred only months earlier while property valuation is admittedly inexact mr white’s subjective determination to exclude this particular comparable sale that of the subject property itself with no further explanation or analysis causes us considerable concern mr white adjusted the sales prices of the comparable properties to account for differences between the comparable properties and the subject property based on his assessment of the comparable sales mr white concluded under the sales comparison approach that the subject property had an adjusted land value of dollar_figure per acre and that the subject property’s value was dollar_figure for the land alone as of the date of contribution under the cost approach mr white like mr fischer used the marshall-swift method to find the value of the buildings new and then adjusted the value of each structure to account for physical depreciation unlike mr fischer however mr white did not adjust the building value for physical or economic obsolescence we question why mr white did not discount the value for economic and functional obsolescence mr white admitted at trial that economic obsolescence included the inability to operate the property economically and mr white knew that the subject property could not be operated as a monastery on a cost effective basis based on the experiences of the monks nonprofitdollar_figure yet faced with these circumstances mr white did not adjust his values for economic obsolescence 12about of the acres of the subject property are dry cropland and about acres are pasture mr white testified that he did not believe hunting farming or ranching uses of the subject property would be profitable either similarly mr white was aware that the subject property was designed as a monastery and knew the subject property was sold because it was not self-supporting as a monastery despite this overwhelming evidence mr white did not adjust his values for functional obsolescence we believe mr white’s valuation under the cost approach does not appropriately account for these essential elements mr white concluded under the cost approach that the value of improvements to the subject property was approximately dollar_figure mr white then added this value of the improvements under the cost approach to the value of the land he found under the sales comparison approach to conclude that the fair_market_value of the subject property was dollar_figure as of the contribution date mr white’s methodology and omissions trouble us we believe that respondent’s expert’s methodology is more thorough and consistent with appraisal methodology respondent’s expert relied on two separate analyses of the subject property one under the sales comparison approach and one under the cost approach instead of applying each approach to value a portion respondent’s expert then compared and reconciled the value conclusions under each approach to reach one overall conclusion of value ultimately deciding to give more weight to the sales comparison approach see american institute of real_estate appraisers the appraisal of real_estate 12th ed accordingly we place less weight on petitioners’ expert’s conclusions as to the value of the property as of the contribution date d assessed value of subject property we now address the assessed value of the subject property the assessed valuation of property is also evidence of the property’s value where as is the case in nebraska the assessed value is defined as the property’s fair_market_value see n trust co v commissioner 87_tc_349 neb rev stat sec supp assessed valuation may be used to corroborate fair_market_value determined under the three traditional approaches see n trust co v commissioner supra here the antelope county assessor determined that the assessed value of the subject property for was dollar_figure the assessment took into account physical depreciation economic obsolescence and functional obsolescence in valuing the property we place great weight on the assessed value of the subject property because it corroborates the actual sale and the valuation of respondent’s expert as indicators of the fair_market_value of the subject property this unrelated third party valuation close to the values in the prior sale and determined by respondent’s expert reinforces our view that the purchase_price of the property is persuasive evidence of its true fair market valuedollar_figure 13petitioners contend that the value the antelope county assessor determined is somehow biased and the assessor was simply continued iii valuation of the subject property for the reasons stated above we find that the most persuasive evidence of the subject property’s value as of the contribution date is the actual sale of the subject property months before the contribution we also find that the record justifies a slight upward adjustment to account for the minor maintenance and upkeep that occurred between the purchase date and the contribution date this adjustment is also warranted by the slightly higher ultimate value conclusion of respondent’s expert we therefore find that the record supports a valuation of dollar_figure as of the date of contribution we further find that the record does not support petitioners’ position that the subject property was worth dollar_figure at the time of contribution as explained previously we found the sale by father stevens through the monks nonprofit to petitioners was between a willing buyer and seller not a distressed sale we also place no weight on petitioners’ accusation that the antelope county assessor was somehow inappropriately affected by the actual sale price and correlated the assessed value with the sale price rather than making an independent determination finally we cannot disregard the continued attempting to hit a mark of the purchase_price we find this contention unfounded to the extent the antelope county assessor considered the prior sale of the subject property when performing the valuation we find the assessor simply considered it much as we do relevant to determine the fair_market_value we do not find that the sale of the subject property improperly controlled the assessor’s valuation in any way conclusions of respondent’s expert an mai certified appraiser with significant experience appraising property similar to the subject property instead we have relied on three evidentiary bases showing the determinations of value of the subject property all of which we find to be credible the actual sale price respondent’s expert’s valuation and the antelope county assessment are reasonably close in their ultimate conclusions of value petitioners’ valuation is the only outlier and is based upon an expert opinion we find dubious and not well supported by valuation methodology we find that mr fischer’s report provides a better indication of the fair_market_value it is well reasoned and thorough in addition it is consistent with the previous purchase of the subject property months before the valuation_date and the assessed value of the subject property corroborates this value accordingly based on our review of all the valuation evidence giving due consideration to our observation at trial of the witnesses for both parties and considering their testimony and the expert reports we conclude that the fair_market_value of the subject property was dollar_figure on the date of contribution we therefore sustain respondent’s determinations in each deficiency_notice regarding the fair_market_value of the subject property to reflect the foregoing decisions will be entered for respondent
